           Case 3:20-cv-06382-VC Document 26 Filed 11/02/20 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA


  ATHENA STANFORD,                                     Case No. 20-cv-06382-VC
                  Plaintiff,
                                                       ORDER DENYING MOTION TO
           v.                                          REMAND
  GENERAL INSURANCE COMPANY OF                         Re: Dkt. Nos. 13, 14
  AMERICA,
                  Defendant.

        Stanford’s motion to remand is denied. General Insurance had thirty days from August

11, the day on which it was served with the state court summons and complaint, to file a notice

of removal. See 28 U.S.C. § 1446(b)(1). It filed its notice on September 10, exactly 30 days after

service. Stanford’s reading of the statute—under which August 11 counts as “day 1,” August 12

as “day 2,” and so on, such that the notice had to be filed by September 9—is foreclosed by the

federal rules. See Fed. R. Civ. P. 6(a)(1). It’s also nonsensical. It’s like saying that the election is

in two days rather than one.

        General Insurance did not move for costs and fees associated with opposing this motion;

such a request would have no doubt been granted given the frivolous nature of the motion to

remand. Stanford’s counsel is on notice that any similarly frivolous arguments or inappropriate

litigation conduct going forward could result in sanctions.

        IT IS SO ORDERED.

Dated: November 2, 2020
                                                ______________________________________
                                                VINCE CHHABRIA
                                                United States District Judge
